DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/357442, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Instant claim 1 recites the “radiopaque distal tip of said instrument” in line 11. The prior-filed application does not disclose a radiopaque distal tip of an instrument. Accordingly, claims 1 - 5 are not entitled to the benefit of the prior-filed application.
Instant claim 3 recites “the step of collecting a second set of X ray based tomographic image information within a second time period forming a second set of image data of said lung occurs preoperatively.” The prior-filed application does not disclose preoperative collection of a second set of image data as recited. In contrast, the prior-filed application discloses that the second set of image data is acquired “[d]uring a medical procedure, performed during a second time interval” ([0038], as published. Also refer to [0039]: “medical procedure being performed during the second time interval”; [0089]: “medical procedure to be performed during a second time interval”; [0090]: “during the medical procedure being performed during the second time interval; [0091]; [0097]:“at step 60, during a second time interval, while performing a medical procedure on the patient”; [0099]). Accordingly, claim 3 is not entitled to the benefit of the prior-filed application for this reason, as well. 
Claims 1 - 5 are therefore afforded a filing date of 1/22/2021, which is the filing date of the instant application.

Continuation Application Contains New Matter
Relative to the Prior-Filed Application
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
Instant claim 1 recites the “radiopaque distal tip of said instrument” in line 11. The prior-filed application does not disclose a radiopaque distal tip of an instrument. 
Instant claim 3 recites “the step of collecting a second set of X ray based tomographic image information … occurs preoperatively.” The prior-filed application does not disclose preoperative collection of a second set of image data as recited.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification lacks antecedent basis for the “first time period” and “second time period” recited in claim 1. The specification discusses first and second time intervals throughout. However, to the extent that the claimed first and second time periods correspond respectively to the disclosed first and second time intervals, instant claim 3 contradicts the disclosure. Specifically, the disclosure repeatedly states that the second time interval is ‘during the medical procedure,’ rather than being preoperative. See for example, [0037], [0038], [0039], [0087], [0088], [0089], [0090], inter alia. The lack of clear correspondence between the claim terminology therefore renders it extremely difficult to evaluate the disclosure for adequacy of support, and to properly apply art. Applicant is respectfully urged to rephrase the claim language to more closely mirror the language that was used in the specification to disclose the invention.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1 is objected to because a comma should be inserted before the word “thereby” in line 7.
Claim 1 is objected to because the claim recites a step of “collecting a second set of X ray based tomographic image information …,” but does not recite any subsequent step of using the second set in any way. The step is therefore superfluous data-gathering that is disembodied from the claimed method. The lack of nexus between the step and the claimed method obfuscates the algorithm implemented by the claim and renders it difficult to properly apply prior art to address the inventive concept. Examiner suggests removing the step from the claim or adding limitations to recite how the second set is used in the claimed method after it is acquired.
Claim 5 is objected to because a comma should be inserted before the word “thereby” in line 2.
Claim 5 is objected to because the comma after the word “and” in line 4 should be moved to before the word “and.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons: 
It is unclear what is meant by “collecting a first set of X ray based tomographic image information within a first time period forming a first set of image data of said lung” in lines 3 - 4. It is unclear how “a first time period” may form “a first set of image data.” For the purposes of examination, the limitation will be interpreted as intending that the “first set of X ray based tomographic image information” is “a first set of image data.” 
It is unclear what is meant by “collecting a second set of X ray based tomographic image information within a second time period forming a second set of image data of said lung” in lines 5 - 6. It is unclear how “a second time period” may form “a second set of image data.” For the purposes of examination, the limitation will be interpreted as intending that the “second set of X ray based tomographic image information” is “a second set of image data.” 
There is insufficient antecedent basis for “the type having …” in line 11. No such “type” has been positively recited. 
It is unclear what the scope of “the type having an electromagnetic navigation sensor located proximate the radiopaque distal tip of said instrument” is. The addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. See MPEP 2173.05(b)III.E. It is unclear whether the instrument comprises an electromagnetic navigation sensor or not. For the purposes of examination, the limitation will be interpreted as intending that the instrument comprises an electromagnetic navigation sensor. 
There is insufficient antecedent basis for “the radiopaque distal tip” in line 12. The instrument has not been set forth as having a “radiopaque distal tip.” For the purposes of examination, the limitation will be interpreted as intending that the instrument comprises a radiopaque distal tip.

Claim 5 is indefinite because it is unclear how “displaying on a display a representation of said instrument within said lung” relates to the step of “displaying on a display the position of said medical instrument distal tip in said navigation space,’ as recited in claim 1. It is unclear if claim 5 is superfluously repeating the display step of claim 1 using slightly different terminology, or if the claim is attempting to require some other display step in addition to that of claim 1. For the purposes of examination, the former will be assumed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 - 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holsing et al. (US 2012/0059248, of record, hereinafter “Holsing”) in view of Ben-Haim (US 2002/0045809).
Regarding claim 1, Holsing shows a method of navigating a navigable medical instrument in a lung of a patient, the method comprising: 
collecting a first set of X-ray based tomographic image information (imaging device 40 is a CT device, [0072]) within a first time period (image data from a first time interval, [0036]), thereby forming a first set of image data of the lung; 
collecting a second set of X-ray based tomographic image information (imaging device 40 is a CT device, [0072]) within a second time period (either (1) image data from a “second time interval,” [0036]; or (2) image data from a second of “multiple instants in time during the first time interval,” [0036]) thereby forming a second set of image data of the lung;
segmenting the first set of X ray tomographic image information (segmentation, [0039], [0044], [0047]), thereby generating a volumetric representation of airways in the lung at a time in the first time period, wherein the volumetric representation defines a lung navigation space; 
placing the instrument within the lung (“surgical instrument 12 within the air passage,” [0112] and fig. 12), wherein the instrument comprises an electromagnetic navigation sensor (electromagnetic coil sensor coupled to the catheter, [0038]) located proximate the distal tip of the instrument; 
registering the navigation sensor within the navigation space (“4D registration based on the motion of the fiducial and tracker units,” [0134]); and 
displaying on a display the position of the medical instrument distal tip in the navigation space (rendering of the device tip, [0132] and fig. 16).
Holsing fails to show that the distal tip of the instrument is radiopaque.
Ben-Haim discloses heart mapping. Ben-Haim teaches a distal tip of an instrument that is radiopaque (“tip 74 is marked with … a radio-opaque marker,” [0187] and fig. 6). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Holsing to have the distal tip of the instrument be radiopaque, as taught by Ben-Haim, in order to facilitate visualization of the instrument’s tip using X-ray based imaging, as is conventional in the art. 

Regarding claim 2, the combined invention of Holsing and Ben-Haim discloses the claimed invention substantially as noted above. Holsing further shows that collecting the first set of X-ray based tomographic image information occurs preoperatively (pre-procedural first time interval, [0036]).

Regarding claim 3, the combined invention of Holsing and Ben-Haim discloses the claimed invention substantially as noted above. Holsing further shows that collecting the second set of X-ray based tomographic image information occurs preoperatively, as this limitation has been mapped in the alternative to image data from a second of “multiple instants in time during the first time interval” ([0036]), as discussed in the art rejection of claim 1, above. 

Regarding claim 4, the combined invention of Holsing and Ben-Haim discloses the claimed invention substantially as noted above. Holsing further shows that collecting the second set of X-ray based tomographic image information occurs intraoperatively, as this limitation has been mapped in the alternative to image data from a second time interval in which a surgical procedure or other medical procedure is being performed,” ([0036]), as discussed in the art rejection of claim 1, above. 

Regarding claim 5, the combined invention of Holsing and Ben-Haim discloses the claimed invention substantially as noted above. Holsing further shows segmenting the second set of X-ray based tomographic image information (“using the travelled path of a tracked instrument to add branches and segment(s) to the pathway,” [0039]), thereby generating a representation of the lung and the instrument at a time in the second time period. As discussed in the art rejection of claim 1, the representation of the instrument is displayed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793